       Case: 19-30124   Document: 00515337910 Page: 1 Date Filed: 03/09/2020
Case 5:16-cv-01615-SMH-MLH Document 51 Filed 03/09/20 Page 1 of 10 PageID #: 1944




            IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                             _______________________        United States Court of Appeals
                                                                     Fifth Circuit


                                  No. 19-30124                      FILED
                                                            February 14, 2020
                             _______________________
                                                              Lyle W. Cayce
                          D.C. Docket No. 5:16-CV-1615             Clerk



  PATRICIA G. WILLIAMS,

              Plaintiff - Appellant

  v.

  B R F H H SHREVEPORT, L.L.C., incorrectly named as Biomedical Research
  Foundation Hospital Holding L.L.C., doing business as University Health
  Shreveport; BIOMEDICAL RESEARCH FOUNDATION OF NORTHWEST
  LOUISIANA,

              Defendants - Appellees

               Appeal from the United States District Court for the
                          Western District of Louisiana

  Before DENNIS, GRAVES, and WILLETT, Circuit Judges.

                                 JUDGMENT

       This cause was considered on the record on appeal and was argued by
  counsel.

        It is ordered and adjudged that the judgment of the District Court is
  vacated, and the cause is remanded to the District Court for further
  proceedings in accordance with the opinion of this Court.

       IT IS FURTHER ORDERED that appellees pay to appellant the costs on
  appeal to be taxed by the Clerk of this Court.



                                                               Certified as a true copy and issued
                                                               as the mandate on Mar 09, 2020
                                                               Attest:
                                                               Clerk, U.S. Court of Appeals, Fifth Circuit
       Case: 19-30124   Document: 00515337911 Page: 1 Date Filed: 03/09/2020
Case 5:16-cv-01615-SMH-MLH Document 51 Filed 03/09/20 Page 2 of 10 PageID #: 1945




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                        No. 19-30124
                                                                                 FILED
                                                                         February 14, 2020
                                                                            Lyle W. Cayce
  PATRICIA G. WILLIAMS,                                                          Clerk

                Plaintiff - Appellant

  v.

  B R F H H SHREVEPORT, L.L.C., incorrectly named as Biomedical Research
  Foundation Hospital Holding L.L.C., doing business as University Health
  Shreveport; BIOMEDICAL RESEARCH FOUNDATION OF NORTHWEST
  LOUISIANA,

                Defendants - Appellees




                     Appeal from the United States District Court
                        for the Western District of Louisiana
                               USDC No. 5:16-CV-1615


  Before DENNIS, GRAVES, and WILLETT, Circuit Judges.
  PER CURIAM:*
         Patricia Williams was the administrator in charge of all outpatient
  services at a public Louisiana State University (LSU) hospital in Shreveport,
  Louisiana, for twenty years. When the hospital was privatized in 2013, the
  company that took over designated her job as temporary, did not hire her for


         * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
  be published and is not precedent except under the limited circumstances set forth in 5TH
  CIR. R. 47.5.4.
       Case: 19-30124   Document: 00515337911 Page: 2 Date Filed: 03/09/2020
Case 5:16-cv-01615-SMH-MLH Document 51 Filed 03/09/20 Page 3 of 10 PageID #: 1946


                                      No. 19-30124
  other positions, terminated her, and declined to rehire her when her same
  position was posted publicly.         Williams alleges that these actions were
  retaliation for her prior discrimination lawsuit against LSU. In an opinion
  that failed to address the bulk of Williams’s claims, the district court granted
  the company’s motion for summary judgment and dismissed the suit. Because
  of the district court’s legal and procedural errors in failing to analyze most of
  Williams’s claims and in misstating Williams’s burden of proof at the prima
  facie stage, we VACATE and REMAND.
                                             I
        Plaintiff Patricia Williams was an employee of LSU Health Sciences
  Center in Shreveport for 38 years. A registered nurse, Williams held the
  position of Assistant Hospital Administrator in the Ambulatory Care Division
  from 1993 until the events in question.            In this position, she was the
  administrator with management authority over the hospital’s outpatient (or
  ambulatory care) system.
        In 2013, the hospital was privatized; Louisiana turned over management
  and operations of the hospital to Biomedical Research Foundation of
  Northwest Louisiana (BRF). 1          LSU employees interested in continued
  employment at the hospital had to reapply for a position with BRF. The official
  changeover date for moving the hospital from public to private was October 1,
  2013, and BRF hired consulting firm Alvarez & Marshal Healthcare Industry
  Group, LLC (A&M) in April 2013 to lead the transition. Various employees of
  A&M thereafter led BRF and, in that capacity, took the employment actions
  relevant to this appeal. Sandra Austin, the leader of the transition team for



        1   Defendants in this action are BRF Shreveport LLC and Biomedical Research
  Foundation of Northwest Louisiana. For ease of reference, these entities are referred to
  collectively as BRF. Defendants do not dispute employment status or coverage under Title
  VII for BRF or with respect to decisions made by A&M consultants on behalf of BRF.
                                             2
       Case: 19-30124   Document: 00515337911 Page: 3 Date Filed: 03/09/2020
Case 5:16-cv-01615-SMH-MLH Document 51 Filed 03/09/20 Page 4 of 10 PageID #: 1947


                                      No. 19-30124
  A&M and BRF, testified that it was BRF’s goal to restructure the ambulatory
  clinics’ business model to either a Federally Qualified Health Center (FQHC)
  or a multi-specialty group practice model. Because of this, Austin testified,
  Williams, who lacked experience with such business models, would eventually
  need to be replaced.
        Austin informed Williams in August 2013 that her current job would
  likely be eliminated once a full analysis of the ambulatory clinics occurred and
  restructuring began.      Williams disputes the exact timing of when Austin
  provided her this information and testified that she did not learn the job would
  be temporary until after she had already applied for it. BRF concedes that this
  timeline is subject to genuine dispute. Williams applied for two other jobs on
  August 7, 2013: Executive Director of Surgical Services and Vice President of
  Special Projects. She did not initially apply for her current position because
  the description was listed as “N/A,” but after consulting with Austin, who
  informed her that the “N/A” listing was likely a computer glitch and that she
  should go ahead and apply, did so on August 14, 2013. Williams was offered
  her then-current position as Assistant Administrator on August 19, 2013,
  received an official offer letter that explicitly referenced the job’s temporary
  nature the next day, and later accepted the position. Williams was not offered
  the other jobs for which she applied, and those positions went to other
  candidates.
        As planned, Williams initially continued in her same position after the
  transition to private ownership on October 1, 2013, but as an employee of BRF.
  In January 2014, the decision was made to terminate Williams’s employment
  with BRF. 2 Williams was informed on January 14, 2014 that she would be



        2Austin left BRF in September 2013 before the transition was finalized. Thereafter,
  Rich Cascio took over the transition and became interim CEO of BRF effective October 1,
                                             3
       Case: 19-30124   Document: 00515337911 Page: 4 Date Filed: 03/09/2020
Case 5:16-cv-01615-SMH-MLH Document 51 Filed 03/09/20 Page 5 of 10 PageID #: 1948


                                        No. 19-30124
  terminated immediately. According to Williams, she was told only that her
  position was being terminated because of its temporary nature. The same
  position was subsequently advertised to the public, and BRF hired a candidate
  for that position in 2014; after that employee was terminated the following
  year, BRF hired another candidate to replace him.
         Williams sued. The district court granted BRF’s motion for summary
  judgment, concluding that Williams could not make out a prima facie case of
  retaliation. 3 Williams timely appealed.
                                              II
         We review the grant of summary judgment de novo, applying the same
  standard as the district court. Great Am. Ins. Co. v. AFS/IBEX Fin. Servs.,
  Inc., 612 F.3d 800, 804 (5th Cir. 2010). “Summary judgment is appropriate
  only if ‘the pleadings, depositions, answers to interrogatories, and admissions
  on file, together with the affidavits, if any,’ when viewed in the light most
  favorable to the non-movant, ‘show that there is no genuine issue as to any
  material fact.’” TIG Ins. Co. v. Sedgwick James of Wash., 276 F.3d 754, 759
  (5th Cir. 2002) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249–50
  (1986)). “Once the moving party has initially shown that there is an absence
  of evidence to support the non-moving party’s cause, the non-movant must
  come forward with specific facts showing a genuine factual issue for trial.” U.S.
  ex rel. Farmer v. City of Houston, 523 F.3d 333, 337 (5th Cir. 2008) (internal
  quotation marks and citation omitted).




  2013. Cascio, along with Kathleen Millgard (another consultant with A&M), among others,
  apparently made the ultimate decision to terminate Williams’s employment.
        3 The district court also denied Williams’s motion to amend and/or clarify its earlier

  judgment.
                                               4
       Case: 19-30124   Document: 00515337911 Page: 5 Date Filed: 03/09/2020
Case 5:16-cv-01615-SMH-MLH Document 51 Filed 03/09/20 Page 6 of 10 PageID #: 1949


                                    No. 19-30124
                                         III
          Title VII prohibits discrimination against an employee or applicant for
  employment “because [the applicant] has opposed any practice made an
  unlawful employment practice by this chapter, or because he has made a
  charge . . . under this subchapter.” 42 U.S.C. § 2000e-3(a). We employ the
  familiar McDonnell Douglas burden-shifting framework for Title VII
  retaliation claims. See Rios v. Rossotti, 252 F.3d 375, 380 (5th Cir. 2001).
  Accordingly, a plaintiff must first establish a prima facie case, after which the
  defendant must articulate a legitimate, non-retaliatory reason for the adverse
  action, at which point the burden shifts back to the plaintiff to “adduce
  sufficient evidence that would permit a reasonable trier of fact to find that the
  proffered reason is a pretext for retaliation.” Id. (internal quotation marks and
  citation omitted).
          The district court granted summary judgment on Williams’s retaliation
  claims based on its determination that she failed to make out a prima facie
  case. A retaliation plaintiff makes out a prima facie case of retaliation with
  three elements: “(1) the employee engaged in activity protected by Title VII; (2)
  the employer took adverse employment action against the employee; and (3) a
  causal connection exists between that protected activity and the adverse
  employment action.” Fisher v. Lufkin Indus., Inc., 847 F.3d 752, 757 (5th Cir.
  2017) (citing Zamora v. City of Houston, 798 F.3d 326, 331 (5th Cir. 2015)).
          The district court reasoned that “there was – at a minimum – an
  approximate four and a half month gap (August 2013[–]January 14, 2014)
  between BRF’s knowledge of Williams’[s] protected activity and the adverse
  employment action, i.e., Williams’[s] termination.”         The district court
  concluded that “[t]hese events are too distant to establish a causal link based
  on temporal proximity” because, as a matter of law, the temporal gap was too
  long.    According to the district court, “[m]ere knowledge of Williams past
                                         5
       Case: 19-30124   Document: 00515337911 Page: 6 Date Filed: 03/09/2020
Case 5:16-cv-01615-SMH-MLH Document 51 Filed 03/09/20 Page 7 of 10 PageID #: 1950


                                    No. 19-30124
  lawsuit . . . is insufficient to survive summary judgment given the ‘but-for’
  causation standard.” The district court also dismissed Williams’s additional
  putative evidence of animus as evidence of a causal connection, because this
  evidence was “mere conjecture.” Moreover, according to the district court,
  “such evidence more likely falls within the type of evidence to be possibly
  considered at the pretext stage, a stage Williams never reaches because she
  cannot establish a prima facie case of retaliation.”
        We detect three crucial errors in the district court’s analysis. First, the
  district court relied on an incorrect causation standard in analyzing Williams’s
  prima facie case. In concluding that the but-for standard applied at the prima
  facie stage, the district court cited University of Texas Southwestern Medical
  Center v. Nassar, 570 U.S. 338 (2013), in which the Supreme Court announced
  that “retaliation claims must be proved according to traditional principles of
  but-for causation.” 570 U.S. at 360. The Supreme Court in Nassar did not
  specify at what stage of the burden-shifting analysis the but-for causation
  should be incorporated.       However, we have repeatedly held that the
  requirement of showing but-for causation applies in the final, pretext stage,
  rather than the prima facie stage. See Garcia v. Prof’l Contract Servs., Inc.,
  938 F.3d 236, 243 (5th Cir. 2019) (“Nassar’s heightened but-for causation
  requirement applies only in the third step (the pretext stage) of the McDonnell
  Douglas framework.”); Evans v. City of Houston, 246 F.3d 344, 354 (5th Cir.
  2001) (“This court has explicitly held that the ‘causal link’ required in prong
  three of the prima facie case for retaliation is not as stringent as the ‘but for’
  standard.”).   Moreover, the district court specifically relied on the but-for
  standard in granting summary judgment, stating: “Mere knowledge of
  Williams’[s] past lawsuit . . . is insufficient to survive summary judgment given
  the ‘but-for’ causation standard.”    BRF conceded in its brief and at oral
  argument that using this but-for causation standard was error.
                                          6
       Case: 19-30124   Document: 00515337911 Page: 7 Date Filed: 03/09/2020
Case 5:16-cv-01615-SMH-MLH Document 51 Filed 03/09/20 Page 8 of 10 PageID #: 1951


                                    No. 19-30124
        Second, the district court failed to consider four of the five adverse
  actions Williams asserted, instead cabining its analysis to her termination
  alone. The district court acknowledged in its order denying Williams’s motion
  to amend the judgment that the majority of its analysis focused on the
  termination, but that “there was discussion of all of Williams’[s] challenged
  acts dating back to August 2013.” But there is no real analysis of why those
  other claims fail, and the district court did not acknowledge any additional
  adverse action.
        Third, and finally, the district court failed to consider evidence of a prima
  facie causal link beyond mere temporal proximity, concluding instead that
  such evidence should only be analyzed at the final, pretext stage of the
  analysis. Specifically, the district court stated that “Williams’[s] contentions
  are mere conjecture and such evidence more likely falls within the type of
  evidence to be possibly considered at the pretext stage, a stage Williams never
  reaches because she cannot establish a prima facie case of retaliation.” But
  the prima facie causal link analysis and the pretext analysis are both causation
  inquiries, and we have noted that the functional difference between the two is
  not the type of evidence used, but instead is that “the burden [at the pretext
  stage] is more stringent.” Medina v. Ramsey Steel Co., Inc., 238 F.3d 674, 685
  (5th Cir. 2001) (“While this portion of the analysis may seem identical to the
  ‘causal link’ step in the prima facie case, the burden here is more stringent.”).
  Williams points to non-temporal evidence that she claims shows retaliatory
  animus. The district court erred in refusing to consider this evidence at the
  prima facie stage.
        Cumulatively, these errors warrant remand. “It is the general rule, of
  course, that a federal appellate court does not consider an issue not passed
  upon below.” Firefighters’ Ret. Sys. v. EisnerAmper, L.L.P., 898 F.3d 553, 561
  (5th Cir. 2018) (cleaned up). And although the absence of findings of fact and
                                          7
       Case: 19-30124   Document: 00515337911 Page: 8 Date Filed: 03/09/2020
Case 5:16-cv-01615-SMH-MLH Document 51 Filed 03/09/20 Page 9 of 10 PageID #: 1952


                                    No. 19-30124
  conclusions of law on specific points, standing alone, does not require reversal
  in every case, “we have not hesitated to remand” when “we have no notion of
  the basis for a district court’s decision, because its reasoning is vague or simply
  left unsaid.” McIncrow v. Harris County, 878 F.2d 835, 835–36 (5th Cir. 1989)
  (quoting Myers v. Gulf Oil Corp., 731 F.2d 281, 284 (5th Cir. 1984)). Such is
  the case here. Not only does the district court’s analysis fail to analyze the
  bulk of Williams’s contentions, the analysis that is present contains legal error.
  Under such circumstances, we decline to delve into the record in the first
  instance in search of a justification for the district court’s judgment. See
  Humphries v. Elliott Co., 760 F.3d 414, 418 (5th Cir. 2014) (declining to “alter
  the normal course” to delve into the merits of issues “that the district court
  never addressed”). Instead, the district court should, on remand, take up the
  full scope of the issues presented in this case and apply the correct law, as set
  out herein, in doing so.
                                         ***
        For these reasons, the judgment of the district court is VACATED and
  the case REMANDED for further proceedings not inconsistent with this
  opinion.




                                          8
        Case: 19-30124  Document: 00515337915 Page: 1 Date Filed: 03/09/2020
Case 5:16-cv-01615-SMH-MLH Document 51 Filed 03/09/20 Page 10 of 10 PageID #: 1953




                      United States Court of Appeals
                                      FIFTH CIRCUIT
                                   OFFICE OF THE CLERK
    ġ                    ġ                                  ġ
    LYLE W. CAYCE        ġ                                          TEL. 504-310-7700
    CLERK                ġ                                       600 S. MAESTRI PLACE,
                         ġ                                               Suite 115
                                                                NEW ORLEANS, LA 70130

                                  March 09, 2020


   Mr. Tony R. Moore
   Western District of Louisiana, Shreveport
   United States District Court
   300 Fannin Street
   Suite 1167
   Shreveport, LA 71101-0000

          No. 19-30124       Patricia Williams v.
                             Biomedical Rsrch Fdn Hosp Hold, et al
                             USDC No. 5:16-CV-1615


   Dear Mr. Moore,
   Enclosed is a copy of the judgment issued as the mandate and a
   copy of the court's opinion.


                                       Sincerely,
                                       LYLE W. CAYCE, Clerk


                                       By: _________________________
                                       Rebecca L. Leto, Deputy Clerk
                                       504-310-7703

   cc w/encl:
        Mr. Brian R. Carnie
        Ms. Victoria Plante-Northington
